EXHIBIT 23 CONSENT OF INDEPENDENT PUBLIC ACCOUNTANTS As independent public accountants, we hereby consent to the incorporation by reference of our report, dated June 20, 2007, which appears in the Peoples Energy Corporation Employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan Annual Report on Form 11-K for the plan year ended December 31, 2006, into the Company’s previously filed Registration Statement File No. 33-6369 and Registration Statement No. 333-136911 on Form S-4 of Integrys Energy Group, Inc. /s/Hill, Taylor LLC Hill, Taylor LLC Chicago, Illinois June 25, 2007
